Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1 -9 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
Regarding claims 1-9, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach " wherein each first thermal conductor line extends in thermal proximity along a respective one of the superconducting cables to connect at its hot end to the one or more bus bar thermal conductor lines adjacent the electrical joint of its respective superconducting cable, each first thermal conductor line thereby receiving heat from and cooling its respective superconducting cable over the length of the superconducting cable; and, the second thermal conductor lines connect at their hot ends to the one or more bus bar thermal conductor lines adjacent respective of the electrical joints, each second thermal conductor line being otherwise thermally insulated from the superconducting cables;" in combination with the remaining limitations of the claim 1.
 
 
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cullen (US 10485145 B2)  Rehder (US6472791 B1) and Folts (US2008/0190637 A1).
Cullen discloses a cooling system for an electrical equipment.
Rehder discloses bus conductor system.
Folts discloses cable device with liquid cryogen.
None of the references, alone or in combination, teach all of the limitations for the claims including:" where in each first thermal conductor line extends in thermal proximity along a respective one of the superconducting cables to connect at its hot end to the one or more bus bar thermal conductor lines adjacent the electrical joint of its respective superconducting cable, each first thermal conductor line thereby receiving heat from and cooling its respective superconducting cable over the length of the superconducting cable; and, the second thermal conductor lines connect at their hot ends to the one or more bus bar thermal conductor lines adjacent respective of the electrical joints, each second thermal conductor line being otherwise thermally insulated from the superconducting cables;" in combination with the remaining limitations of the claim 1.
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848